Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III, claim 18 and new claims 19-28 in the reply filed on 9/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-28 are under consideration in the instant Office Action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see pages 67-68. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to 

Drawings / Sequence Compliance
The drawings are objected to because this application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR § 1.821 through 1.825 for the following reasons: Figure 9 contains sequences that are not properly identified in the instant Figure 9 description in the instant specification. Note that (a) 37 CFR § 1.821(a) states that an unbranched sequence of four or more amino acids or an unbranched sequence of ten or more nucleotides requires a sequence identifier. In case these sequences are not in the current "Sequence Listing,” applicant must provide a substitute computer readable form (CRF) copy of a Sequence Listing which includes all of the sequences that are present in the instant application and encompassed by these rules, a substitute paper copy of that Sequence Listing, an amendment directing the entry of that paper copy into the specification, and a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. §§ 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).  The instant specification will also need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (SEQ ID NO:) be made in the specification wherever a reference is made to that sequence.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instantly claimed methods requiring the variable heavy chain of a camelid heavy chain antibody with the three specific CDRs of SEQ ID NOs: 47-49 which are allowed because this camelid antibody is not disclosed in the prior art. The claimed antibody is capable of crossing the blood brain barrier and is used as a transporter for a cargo peptide to cross the BBB. The instantly claimed method of treating brain trauma, brain lesions, brain injury or brain stroke is accomplished by fusing this claimed camelid antibody to a specific neurovita protein as disclosed in SEQ ID NOs: 7, 11 and 45. The combination of the camelid antibody and the neurovita proteins is not taught or suggested in the prior art. Finally, there are no double patenting rejections required since this instant application is a proper divisional of the parent case 15/508,486 (aka US Patent 10,640,552). Therefore, the instant claims are allowable for these specific reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Salvatore J. Arrigo on 1/19/2022.

The application has been amended as follows: 
Cancel claim 19.

18. A method of transporting a cargo peptide across the blood brain barrier comprising administering a composition comprising a fusion polypeptide comprises a variable heavy chain domain (VHH) of a camelid heavy-chain antibody, wherein said VHH comprises: 
i) a CDR1 region with the sequence IDVINNMA (SEQ ID NO: 47), 
ii) a CDR2 region with the sequence TITSGFSTNY (SEQ ID NO: 48), and 
-2-iii) a CDR3 region with the sequence KVHLIRLGAARAYDY (SEQ ID NO: 49); 
wherein the amino acid sequence of said VHH is at least 90% identical to SEQ ID NO: 3; and wherein said polypeptide has an isoelectric point of at least 8.5 with a physiologically acceptable vehicle suitable for in vivo administration to a subject in need thereof.  

20. The method of claim 18, wherein the polypeptide further comprises a neuron cell-targeting peptide fused in-frame with the VHH, wherein the neuron cell-targeting peptide 

21. The method of claim 18, wherein the neuron cell-targeting peptide is at the NH2-terminal extremity of said polypeptide.  

22. The method of claim 18, wherein the VHH polypeptide has dimerization capacity.  

23. The method of claim 18, wherein the polypeptide further comprises a tagging peptide or an affinity peptide.  

24. A method of treating a brain stroke, trauma, lesion or injury, comprising administering a fusion polypeptide comprises a variable heavy chain domain (VHH) of a camelid heavy-chain antibody, wherein said VHH comprises: 
i) a CDR1 region with the sequence IDVINNMA (SEQ ID NO: 47), 
ii) a CDR2 region with the sequence TITSGFSTNY (SEQ ID NO: 48), and 
-2-iii) a CDR3 region with the sequence KVHLIRLGAARAYDY (SEQ ID NO: 49); 
wherein said polypeptide is permeable across the blood-brain barrier and has an isoelectric point of at least 8.5 with a physiologically acceptable vehicle suitable for in vivo administration to a subject in need thereof and wherein the fusion polypeptide comprises an effector polypeptide fused in-frame, wherein the effector polypeptide comprises the amino acid sequence of SEQ ID NO: 7.  



26. The method of claim 24, wherein the polypeptide comprises the amino acid sequence of SEQ ID NO: 11.  

27. The method of claim 24, wherein the polypeptide has an isoelectric point of at least 9.0.  

28. The method of claim 24, wherein the polypeptide comprises the amino acid sequence of SEQ ID NO: 45.

Conclusion
Claims 18 and 20-28 are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649